 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ALICE MEJIA, et al.,
                                                         Case No.: 2:18-cv-02128-GMN-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                    [Docket No. 30]
14   WESTGATE LAS VEGAS RESORTS, LLC,
15          Defendant(s).
16         Pending before the Court is Defendant’s motion to compel, filed on an emergency basis.
17 Docket No. 30. Plaintiffs (through current attorney of record, Christopher Burk) are ORDERED
18 to file a response indicating either that they have no opposition to the motion or explaining the
19 basis for their opposition to the motion. That response must be filed by noon on June 7, 2019.
20 Any reply must be filed by the end of the day on June 7, 2019.
21         IT IS SO ORDERED.
22         Dated: June 6, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
